In this case the jury found a verdict for the plaintiff for $3,737.50. The case comes up on the usual form of motion. The verdict of the jury upon the question of liability cannot be disturbed. But the damages are manifestly excessive. It is the opinion of this court that $1500. is ample and liberal. It is therefore ordered: Motion sustained, unless the amount of the verdict above $1500. be remitted within 30 days from the certification of this decision. F. W. Clair, for plaintiff. Weeks & Weeks, for defendant.